Case 1:21-cr-00059-LEK Document 1 Filed 04/28/21 Page 1 of 3    PageID #: 1

                                                                        FILED IN THE
                                                               UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF HAWAII
                                                                 Apr 28, 2021, 2:39 pm
                                                               Michelle Rynne, Clerk of Court




                                              21-00059 LEK
Case 1:21-cr-00059-LEK Document 1 Filed 04/28/21 Page 2 of 3   PageID #: 2
Case 1:21-cr-00059-LEK Document 1 Filed 04/28/21 Page 3 of 3   PageID #: 3




    21-00059 LEK
